*120OPINION.
Lansdon:
The respondent has alleged fraud and has submitted evidence sufficient in our opinion to prove it. The facts clearly show that the amounts in question were not paid or credited to the petitioner’s officers during the taxable years and that no charges for such amounts were made on the books of the corporation. It is also clear that such amounts were deducted from income on the income tax returns filed by the petitioner for each of the taxable years. The petitioner’s president and treasurer have sworn to returns which were false, for the purpose of evading income taxes. The deductions must be disallowed and the penalties approved. Cf. Tanner Oil Co., 20 B.T.A. 794; Estate of E. A. Wickham, 22 B.T.A. 1393; and L. ¡Schepp Co., 25 B.T.A. 419.

Decision will he entered under Rule 50.